Appeal by defendant from a judgment of the Supreme Court, Kings County (Leone, J.), rendered March 16,1982, convicting him of burglary in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The defendant did not raise his objections as to the adequacy of the plea allocution in the court of first instance. Thus, he failed, as a matter of law, to preserve his claims for appellate review (see People v Pellegrino, 60 NY2d 636; People v Pascale, 48 NY2d 997; People v Santiago, 100 AD2d 857; People v McKenzie, 88 AD2d 646).
*759In any event, the absence of a complete factual recitation of the underlying facts does not require automatic reversal of the conviction, as it appears from the record that the plea was entered both knowingly and voluntarily, and with competent assistance of counsel (see People v Nixon, 21 NY2d 338, cert den sub nom. Robinson v New York, 393 US 1067). Mangano, J. P., Gibbons, O’Connor and Lawrence, JJ., concur.